     Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 1 of 12




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

WILLIAMS, et al.,
                          Plaintiffs,
                                             No. 1:20-cv-02809-LAK
                     v.
BLOCK.ONE, et al.,

                          Defendants.

CRYPTO ASSETS OPPORTUNITY FUND
LLC, et al.,
                          Plaintiffs,        No. 1:20-cv-03829-LAK
                     v.
BLOCK.ONE, et al.,

                          Defendants.




  THE WILLIAMS PLAINTIFFS’ REPLY IN FURTHER SUPPORT OF THEIR
  MOTION FOR APPOINTMENT OF LEAD PLAINTIFFS AND APPROVAL
     OF THEIR SELECTION OF ROCHE CYRULNIK FREEDMAN LLP
         AND SELENDY & GAY PLLC AS CO-LEAD COUNSEL
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 2 of 12



       JD Anderson, David Muhammad, Ranjith Thiagarajan (“Thiagarajan”), Chase

Williams (“Williams”), and Token Fund I LLC (“Token Fund”) (together, the “Williams

Plaintiffs”) respectfully submit this reply memorandum in further support of their motion for

appointment of lead plaintiffs and approval of selection of Roche Cyrulnik Freedman LLP

and Selendy & Gay PLLC as co-lead counsel.

                                      INTRODUCTION

       The collective briefing demonstrates that Token Fund and Thiagarajan (whether

viewed individually or together) have fully documented that they have the greatest financial

interest in this litigation and that there is no basis to “rebut the statutory presumption” that

either of them would “fairly and adequately protect the interests of the class.” The other

movant, Crypto Assets Opportunity Fund LLC (“CAOF”), presents an “Asserted Loss” that

makes little sense and provides no basis for CAOF’s claim to the largest financial interest.

       With no justification to claim the largest loss, CAOF instead levels unfounded and

inaccurate accusations against Token Fund and its counsel. The sole member of Token Fund,

Benjamin Clarke, is a sophisticated crypto-asset investor and an ideal plaintiff to lead this

litigation. Contrary to CAOF’s reckless assertions, Token Fund is not a “Moscow-based

cryptocurrency fund” that is “shrouded in secrecy,” nor a fund based in “Singapore.” Rather,

Token Fund is an LLC based in Puerto Rico, where Mr. Clarke resides, and structured solely

to hold Mr. Clarke’s crypto-assets. Mr. Clarke is a co-founder and partner at a fund that invests

in blockchain-based technologies. On June 6, 2020, he formed Token Fund and assigned all

of his present and former holdings (including any associated legal rights and claims) in a

number of digital tokens, including EOS, to the entity.

       Mr. Clarke is well-positioned and fully prepared to work with his chosen counsel, and

the other Williams Plaintiffs, to steer this litigation for the benefit of the Class. Mr.
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 3 of 12



Thiagarajan, whose losses also far exceed those of CAOF, is likewise a typical and adequate

plaintiff fully prepared to direct this litigation and to work with the other Williams Plaintiffs.

Moreover, the inclusion of several lead plaintiffs with Blue Sky claims ensures that plaintiffs

in those states will be afforded the protection of Blue Sky laws, which in many cases have

longer statutes of limitation than federal law. Accordingly, in addition to including those with

the largest losses, the Williams Plaintiffs combine the experience of an institutional investor

with the motivations and typicality of individual investors—and without affording the

defendants any basis to impugn their credibility or ethics.

       The latter cannot be said of CAOF, however, which makes its attacks on Token Fund

particularly ironic—and which underscores why CAOF could not sensibly be made the lead

plaintiff in this case. CAOF’s founder and Chief Information Officer—Brandon Elsasser, who

seeks to direct this litigation—has personally paid $200,000 to settle allegations by the U.S.

Commodity Futures Trading Commission (“CFTC”) that he engaged in illegal wash trades to

earn illicit profits. His employer paid $5 million for this misconduct. According to the CFTC,

Mr. Elsasser’s company engaged in 8,000 illegal wash trades as part of this scheme.

Highlighting the centrality of his role, the CFTC issued a press release in which Mr. Elsasser

was the only individual identified as being fined. Further impugning their capacity to lead this

case, CAOF and its counsel have failed to disclose to the Court that, in a separate disciplinary

action by the Chicago Mercantile Exchange (“CME”) resulting from these illegal trades, Mr.

Elsasser was required to pay an additional $40,000 fine and was suspended from accessing

any CME trading floor and CME electronic trading and clearing platforms.

       The findings and penalties that the CFTC and CME have imposed against Mr. Elsasser

establish his and CAOF’s inadequacy to represent the proposed Class. The findings,



                                                  2
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 4 of 12



settlements, and penalties Mr. Elsasser has paid arm Defendants to argue that two enforcement

organizations have independently concluded that he is a lawbreaker and that he is therefore in

no position to assert, as he does (see, e.g., CAOF Compl. ¶¶ 172–74), that defendants have

engaged in fraud. Appointing CAOF lead plaintiff would expose the Class to unique defenses,

including as to the import of Block.one’s settlement with the U.S. Securities and Exchange

Commission (“SEC”), and the obvious analogy that Block.one will draw between Block.one’s

prior illegal conduct and Mr. Elsasser’s. CAOF will be unable to mount a robust case against

Defendants because its founder and Chief Investment Officer has paid significant fines to both

the CFTC and the CME based upon his own documented misconduct, and any arguments

CAOF makes arising from the Block.one SEC settlement will doubtless be redirected by

Defendants to Mr. Elsasser’s past conduct.

       Accordingly, and as explained further below, Token Fund (along with the other

Williams Plaintiffs) should be appointed to lead the Class.

                                        ARGUMENT

  I.   TOKEN FUND AND THIAGARAJAN HAVE THE TWO GREATEST
       FINANCIAL INTERESTS IN THE RELIEF SOUGHT BY THE CLASS.

       Token Fund and Thiagarajan have suffered at least $537,306.98 and $61,703.56 in

damages, respectively, during the Class Period. CAOF and its counsel make three arguments in

an attempt to leapfrog Token Fund and Thiagarajan: (1) they claim CAOF’s “Asserted Loss” is

$92,147.34; (2) they argue the Court should ignore Token Fund’s and Thiagarajan’s

documented damage figures because they do not have complete records of their EOS

transactions; and (3) they accuse the Williams Plaintiffs of fomenting the sort of “lawyer-driven

litigation that the PSLRA was designed to prevent.” Each of these arguments is wrong.

       First, the record provides no basis for concluding that CAOF has suffered a loss of


                                                 3
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 5 of 12



$92,147.34 because any calculation that fails to take into account offsetting gains that occurred

during the class period is without merit. Instead, the record shows that CAOF in fact lost

approximately one third of its claimed damages. In its opposition brief, CAOF appears to have

corrected the inaccurate “Net EOS Securities Purchase” figure in its opening brief (compare

ECF No. 27 at 14 with ECF No. 40 at 5 (reducing the Net Purchase figure from 47,889.6948 to

1,351.32)), but its “Asserted Loss” figure has inexplicably remained the same. Indeed, the

summary in CAOF’s own brief, which compares CAOF’s trading history with the trading

history of the Williams Plaintiffs, shows that CAOF’s losses are materially less than either

Token Fund’s or Thiagarajan’s:




ECF No. 40 at 5 (red highlighting added). As reflected in CAOF’s own chart, its realized losses

based upon sold tokens is $37,121 (listed above in the column “Net Expenditure”). This figure

is nowhere close to CAOF’s claimed losses of $92,147. If the EOS tokens that CAOF allegedly

retained are taken into account in calculating damages, CAOF’s damages are less than $37,000.

ECF No. 43 at 10.

       Second, CAOF’s argument about trading records is moot given Token Fund’s and

Thiagarajan’s fully documented losses. Token Fund’s documented losses total $209,138—more

                                                 4
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 6 of 12



than five times CAOF’s $37,121 losses. Thiagarajan lost $61,703.56—nearly double that of

CAOF—even before factoring in damages from the EOS tokens purchased during the initial

coin offering (“ICO”). As explained previously (ECF No. 43 at 5), the inclusion of

Thiagarajan’s ICO transactions would only increase his financial interest in this litigation, as

the missing transactions (which are not included for purposes of this motion) relate solely to

purchases of EOS, not sales. Even limited solely to documented losses, Token Fund’s and

Thiagarajan’s each exceed CAOF’s.

       In terms of the additional losses identified by Token Fund and Thiagarajan, the absence

of full records (and therefore larger damages by Token Fund and Thiagarajan) reflects the

unique realities of the crypto-asset industry and this litigation. Entities that facilitate crypto-

asset trading are notorious for their lack of transparency and for closing out customer accounts

without supplying prior trading records. The Williams Plaintiffs are committed to pursuing this

information from exchanges that offered EOS tokens, which will benefit the Class.

       CAOF’s assertion that Token Fund and Thiagarajan’s lack of access to their full

transaction records is outcome determinative is contrary to the law. As one Court in this District

explained: “[T]he Court has discretion in the lead plaintiff appointment process and can decide

to use or ignore the alleged technical (as opposed to substantive) inadequacy of a certificate as

a determinative factor.” Vladimir v. Bionvision, Inc., 2007 WL 4526532, at *3 (S.D.N.Y. Dec.

21, 20017) (quotations omitted). Indeed, courts “routinely reject criticisms based on errors in

certifications, particularly where there is no evidence of bad faith or intent to deceive the court

or the parties.” In re SLM Corp. Secs. Litig., 2012 WL 209095, at *8 (S.D.N.Y. Jan. 24, 2012).

Notwithstanding its arguments on this front, moreover, CAOF plainly assumes that the Court




                                                  5
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 7 of 12



has and should exercise discretion in evaluating such facts—because CAOF asks the Court to

do so with respect to CAOF’s failure timely to file its memorandum of law.

       Third, the accusation that the Williams Plaintiffs arise from “lawyer-driven” litigation

is baseless. Since filing this action and publishing the required public notice pursuant to 15

U.S.C. § 77z–1(a)(3)(A)(i), dozens of injured investors have reached out to the undersigned

counsel to inquire about joining as lead plaintiffs. That is the basic purpose of the PSLRA’s

notice provision. See Wenderhold v. Cylink Corp., 188 F.R.D. 577, 583 (N.D. Cal. 1999). Apart

from Williams, who retained the undersigned counsel to file the initial action, all other Williams

Plaintiffs reached out to the undersigned counsel in response to the PSLRA notice.

       In addition, contrary to the apparent premise of CAOF’s accusation, the Williams

Plaintiffs do not seek aggregation of their losses. Both Token Fund and Thiagarajan should be

appointed as lead plaintiff because each independently has larger losses than CAOF. The

remaining members of the Williams Plaintiffs seek to be lead plaintiff solely to support the

prosecution of the Blue Sky claims. The Blue Sky claims are well-plead here because, unlike

an action arising from securities fraud, federal law does not preempt them. The Blue Sky claims

have longer limitations periods than the federal claims, and the Class benefits from having

multiple plaintiffs from different states asserting such state claims whose standing is free from

doubt. The Williams Plaintiffs have met repeatedly to manage this litigation jointly and will

continue to do so, and therefore can function as a cohesive group.

       In any event, the Court has discretion to appoint only Token Fund or Thiagarajan as lead

plaintiff, and the Williams Plaintiffs respectfully request that the Court do so in the event that

all Williams Plaintiffs are not appointed lead plaintiff. See, e.g., Varghese v. China Shenghuo

Pharm. Holdings, Inc., 589 F. Supp. 2d 388, 394 (S.D.N.Y. 2008) (“While the Court rejects the



                                                 6
            Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 8 of 12



aggregated Maa Group’s motion as lead plaintiffs, the Court may consider Maa, the largest

shareholder of the Maa Group, individually, as if he had moved to be appointed as lead plaintiff

alone.”); accord Micholle v. Ophthotech Corp., 2018 WL 1307285, at *9 (S.D.N.Y. Mar. 13,

2018). Micholle makes clear, contrary to CAOF’s claim, that the Court has discretion to appoint

as lead plaintiff the individual with the largest losses, even if a group in which that individual

is a member does not constitute a “proper plaintiff group” for purposes of aggregation.

 II.    TOKEN FUND AND THIAGARAJAN ARE THE MOST ADEQUATE AND
        TYPICAL LEAD PLAINTIFFS.

        Token Fund and Thiagarajan easily satisfy the adequacy and typicality requirements of

Rule 23, whereas CAOF unavoidably faces serious credibility concerns that make it unsuitable

to serve as lead plaintiff for the Class.

        CAOF spends much of its opposition making grave and unfounded accusations against

Token Fund and its origins. None is true. Token Fund is not a “Moscow-based cryptocurrency

fund” that is “shrouded in secrecy” or “based in Singapore.” Nor did Token Fund launch a

mysterious business called “Tokenbox.” Token Fund I LLC is a recently formed Puerto Rico-

based LLC whose sole member is Benjamin Clarke. Ex. 1.1 Mr. Clarke is the co-founder and

partner at BlockMatrix Capital, a fund founded in 2017 that focuses on investing in promising

blockchain-based technologies. Mr. Clarke traded in EOS tokens in both California and Puerto

Rico. Prior to his involvement in crypto-assets, Mr. Clarke had a 20-year career in commercial

and residential real estate investment. Mr. Clarke’s digital assets are held by Token Fund. ECF

No. 44-05. On June 6, 2020, he formed Token Fund and assigned all of his present and former

holdings (including any associated rights and claims) in a number of digital tokens, including



        1
            “Ex.” refers to the exhibits to the accompanying Declaration of Jordan A. Goldstein.

                                                 7
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 9 of 12



EOS, to the entity and designated his attorney to act as its authorized agent. An assignment of

rights to Token Fund does not deprive it of standing to litigate claims on behalf of a class. See,

e.g., In re Wellbutrin Sr Direct Purchaser Antitrust Litig., 2008 WL 1946848, at *4 n.11 (E.D.

Pa. May 2, 2008) (“Whether framed as a question of the typicality of the right being litigated

or the adequacy of the assignee to litigate the right on behalf of others, courts consistently have

rejected the notion that an assignee is categorically inadequate as a lead plaintiff.”).

        Token Fund’s losses in trading EOS tokens are substantial, and its injury is typical of

the Class. Its sole member lost a significant sum trading EOS tokens. Those claims (along with

other assets) have been assigned to Token Fund. CAOF has made no legitimate showing that

Token Fund is subject to unique defenses that would undermine its ability to serve the Class.

Token Fund is fully prepared to steer this litigation for the benefit of the Class.

        Thiagarajan’s claims are also typical of the Class. As a California-based investor,

Thiagarajan lost significant sums trading EOS tokens during Block.one’s ICO and in secondary

trading. Thiagarajan has also selected counsel with significant experience representing crypto-

asset investors who have suffered losses arising from their trading activity. He is fully prepared

to steer and participate in this litigation for the benefit of the Class.

        In stark contrast to Token Fund and Thiagarajan, CAOF faces serious credibility

concerns that make it wholly unsuitable to serve as lead plaintiff for the Class. CAOF seeks to

bury in a footnote in its opposition brief its disclosure that Mr. Elsasser, CAOF’s founder and

Chief Information Officer, settled charges brought by the CFTC that he and his company

engaged in illegal wash trades. ECF No. 43 at 17 n.2; Ex. 2. According to a CFTC press release,

Mr. Elsasser’s company engaged in 8,000 illegal wash trades as part of this scheme. Ex. 3.

Mr. Elsasser was the only individual identified in the CFTC release as being fined. Id. And



                                                    8
        Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 10 of 12



although CAOF’s opposition brief neglects to disclose this fact, in addition to paying $200,000

to the CFTC because of his illegal trading scheme, Mr. Elsasser was required to pay an

additional $40,000 to the Chicago Mercantile Exchange and was temporarily barred from its

trading floor and from accessing its electronic trading and clearing platforms as a result of

similar allegations of illegal wash trading. Ex. 4. Mr. Elsasser’s documented history of

misconduct subjects him to unique defenses and renders CAOF unfit to lead this Class, and

whatever the underlying explanation, the failure to disclose the CME penalties to the Court is

damaging: If Mr. Elsasser has not been candid with his counsel regarding the CME penalties,

this would further disqualify him to lead the Class; and if his counsel has not been candid with

the Court, this would seriously undermine their ability to lead this action.

       “A class representative, once designated by the Court, is a fiduciary for the absent class

members,” In re Oxford Health Plans, Inc. Sec. Litig., 182 F.R.D. 42, 46 (S.D.N.Y. 1998), and

accordingly “[t]o judge the adequacy of representation, courts may consider the honesty and

trustworthiness of the named plaintiff,” Savino v. Computer Credit, Inc., 164 F.3d 81, 87 (2d

Cir. 1998). Mr. Elsasser’s “dishonesty undermine[s] [his] qualifications [as] a potential class

representative.” Xianglin Shi v. Sina Corp., 2005 WL 1561438, at *4 (S.D.N.Y. July 1, 2005)

(disqualifying potential class representative based on dishonesty to a financial institution).

       The decision of a bad actor to settle with a government body for a substantial sum is

directly relevant in this litigation. As reflected in both the Williams and the CAOF complaints,

Block.one settled allegations relevant to this action with the SEC for a significant sum. Williams

Compl. ¶¶ 95–98; CAOF Compl. ¶¶ 127–29. Block.one’s admission, and the degree to which

it is an admission, are important facts in this case. Whether or not he would acknowledge that

he did anything wrong—and the fact that he paid $240,000 to settle these claims allows



                                                  9
         Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 11 of 12



Defendants effectively to show that he did—Mr. Elsasser would be exposed to unique defenses.

See, e.g., Savino v. Computer Credit, Inc., 164 F.3d 81, 87 (2d Cir. 1998) (affirming denial of

class certification based on proposed class representative’s inconsistent testimony, which

“surely would create serious concerns as to his credibility at any trial”); Maddox & Starbuck,

Ltd. v. British Airways, 97 F.R.D. 395, 397 (S.D.N.Y. 1983) (finding criminal activity by named

plaintiff’s principal created “a stigma that prevents it from proceeding as the class

representative”). On this additional basis, the Court should deny CAOF’s motion. See Kline v.

Wolf, 702 F. 2d 400, 403 (2d Cir. 1983) (a “preliminary finding” that “credibility was vulnerable

to attack” is “sufficient”).

        To the extent Mr. Elsasser now disclaims any wrongdoing, that serves only to raise more

grounds for impugning his credibility and adequacy. As part of his settlement with the CFTC,

Mr. Elsasser agreed that neither he nor any of his agents would “take any action or make any

public statement denying, directly or indirectly, any findings or conclusions in this Order or

creating, or tending to create, the impression that this Order is without a factual basis[.]” Ex. 2

at 8. But Mr. Elsasser and CAOF now claim that he “believed his conduct was lawful.” The

statement that Mr. Elsasser disputes that he knowingly did anything wrong (while ignoring his

additional settlement with the CME) appears to violate his settlement with the CFTC. Mr.

Elsasser’s apparent violation of his settlement with the CFTC, his lack of candor with the Court

about his fine and suspension by the CME, and the illegal conduct that resulted in him paying

$240,000 in fines to two separate regulatory agencies, render CAOF and Mr. Elsasser unfit and

inadequate to serve as lead plaintiff.

                                         CONCLUSION

        The Williams Plaintiffs respectfully submit, for the reasons set forth above and in their

other supporting papers, that the Court should grant their motion for lead plaintiff.
                                                 10
       Case 1:20-cv-02809-LAK Document 51 Filed 06/29/20 Page 12 of 12



Dated: June 29, 2020

                                     Respectfully submitted,


 /s/ Philippe Z. Selendy             /s/ Kyle W. Roche
 Philippe Z. Selendy                 Kyle W. Roche
 Jordan A. Goldstein                 Edward Normand
 Joshua S. Margolin                  Velvel (Devin) Freedman (pro hac pending)
 Oscar Shine                         Joseph M. Delich
 SELENDY & GAY, PLLC                 ROCHE CYRULNIK
 1290 Sixth Avenue, 17th Floor         FREEDMAN LLP
 New York, NY 10104                  99 Park Avenue, 19th Floor
 pselendy@selendygay.com             New York, NY 10016
 jgoldstein@selendygay.com           kyle@rcfllp.com
 jmargolin@selendygay.com            tnormand@rcfllp.com
 oshine@selendygay.com               vel@rcfllp.com
                                     jdelich@rcfllp.com

                                      Counsel for Plaintiffs and the Proposed
                                      Class




                                     11
